Citation Nr: 0706940	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  01-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dental trauma due 
to a shell fragment wound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The issue of service connection for dental trauma due to a 
shell fragment wound is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no clinical evidence or opinion of record indicating 
the veteran's current hypertension is attributable to his 
military service or that he had hypertension to a compensable 
degree within one year after his discharge from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5100, 5102, 5103, 5103A, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will be responsible to obtain and which evidence 
he is responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as the original decision was made 
prior to the enactment of this legislation.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The Board concludes that the RO letters sent in August 2004 
and March 2006 adequately informed the veteran of the 
information and evidence needed to substantiate his claim for 
service connection, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was told to submit 
evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  

The VA will provide a medical examination when the record of 
the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  This duty to assist regarding the 
necessity of a medical examination did not attach where a 
veteran simply relates disorders to military service and 
there is no medical opinion relating them to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).  In this case, there is no 
reasonable possibility that an examination would aid in 
substantiating the veteran's claim for service connection for 
hypertension as there is no indications in the veteran's 
service medical records that he had hypertension, there is no 
indication of symptoms in service, or a medical opinion 
relating his current disability to service.  In addition, 
there is no evidence showing that hypertension manifested to 
a compensable degree within one year after service. 

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

B.  Analysis

The veteran's service medical records are negative for any 
findings, complaints or treatment of a cardiovascular disease 
or hypertension.  

A private treatment note dated in March 1971, which is within 
one year of separation from service, reveals a blood pressure 
reading of 144/88 with the notation "BP __?"  

Private medical records reveal that the first diagnosis of 
hypertension was in December 1987, and subsequent medical 
records show continued treatment for the condition.  

The veteran contends that he is entitled to service 
connection for hypertension because he has had hypertension 
since service and submitted a private treatment record dated 
within one year of separation from service which reveals a 
blood pressure reading of 144/88 with the notation "BP __?"

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Hypertension will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 C.F.R. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis or 
etiology, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The medical evidence of record fails to establish the 
veteran's hypertension was incurred during his active 
military service or was manifested to a compensable degree of 
at least 10 percent within one year of his separation from 
service.  And none of the clinical treatment records contains 
any medical opinion suggesting any sort of possible causal 
relationship or nexus between his current hypertension and 
his active military service.  In this regard, the Board is 
mindful of the veteran's contentions that he has had 
hypertension since service; however, his service medical 
records do not contain any diagnosis or treatment for this 
condition.  Even if, per chance, he had an isolated blood 
pressure reading within one year of service that was 
elevated, however marginally, this still is not tantamount to 
concluding he actually had hypertension, i.e., a sustained 
elevated blood pressure.  The Board also notes that a blood 
pressure reading of 144/88 recorded within one year of 
separation from service is not sufficient to satisfy the 
criteria for a compensable rating for hypertension, and 
therefore, the veteran would not prevail under the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, 
discussed above.  See also 38 C.F.R. § 4.101, Diagnostic Code 
7101 (2006) (a 10 percent rating is appropriate for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or where there is a history of diastolic 
pressure predominantly 100 or more and continuous medication 
is required for control). 

The Board veteran's statements that he had hypertension in 
service, within one year of separation from service, and 
continuously thereafter cannot meet the burden imposed by 38 
C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and hypertension.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In addition, the Board observes the veteran's hypertension 
was not initially diagnosed until many years following his 
discharge from service, without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  The initial diagnosis was well 
beyond the one-year presumptive period.

So, for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply. 38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran sustained a shell fragment wound in service in 
Vietnam in April 1970.  He was awarded the Purple Heart 
Medal, among other decorations.  He is in receipt of service 
connection for shell fragment wound scars, including one on 
the left chin.  The veteran's service medical records are 
negative for any findings, complaints or treatment of dental 
trauma.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

A VA dental examination was conducted in March 2006.  The 
examiner was asked to provide an etiology for any missing 
mandibular teeth.  The veteran stated that his inservice 
shell fragment wounding resulted in the loss of left 
mandibular teeth.  The examiner stated that the veteran's 
records did not contain any service dental records.  The 
Board notes that the record contains service dental records 
both before (in 1968 and 1969) and after (on separation 
examination in October 1970) the April 1970 wounding; as well 
as a post-service dental examination dated in September 1971, 
and rating sheet dated in May 1972.  

As such, even though there is no record of injury during that 
time period, it is conceivable that dental trauma described 
by the veteran could have occurred during combat, especially 
in light of his award of service connection for a scar of the 
left chin, and he should be afforded the benefit of every 
reasonable doubt in developing his claim.  See Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996) and Caluza v. Brown, 7 
Vet. App. 498 (1995)(application 38 U.S.C.A. § 1154(b)).  
Therefore, the veteran should be provided another dental 
examination which considers these records and the entire 
claims file, and renders an opinion regarding the etiology of 
any missing left mandibular teeth.  

Finally, the veteran has stated in October 2004, that 
approximately 3 years previously, dental personnel at the 
Austin, Texas, VA dental clinic informed him that he 
sustained dental trauma.  There are no dental records from 
this time period in the claims file, and they should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment pertaining to 
his dental condition, not currently of 
record.  All dental records from the 
Austin, Texas, VA dental clinic, 
especially from approximately 2001 should 
be obtained.  The RO should advise the 
veteran that he should submit the written 
opinions of any physicians/dentists who 
have told him that any missing left 
mandibular teeth was caused by his 
inservice shell fragment wounding.  

2.  The RO should make arrangements for 
the veteran to be afforded another dental 
examination to determine the nature, 
extent and etiology any missing left 
mandibular teeth.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
Based on a review of the veteran's 
complete claims folder, and based on the 
results of the veteran's examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any left mandibular teeth were lost 
due to the veteran's inservice shell 
fragment wounding in April 1970.  In this 
regard, the examiner is requested to 
comment on the service dental records, and 
post-service dental examination and rating 
sheet completed shortly after separation 
from service.  If the examiner is unable 
to provide such opinions, he/she should so 
state.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.

3.  Then readjudicate the claim (including 
under 38 U.S.C.A. § 1154(b)).  If it 
continues to be denied, send the veteran 
and his representative an supplemental 
statement of the case and give them time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


